On Petition for Rehearing
Buchanan, J.
In its Petition for Rehearing in this cause, Appellee-Frank Purcell Walnut Lumber Co., Inc. maintains that this court’s decision handed down May 11, 1972, is in error because it directs the Johnson Circuit Court to enter judgment for the Indiana Department of State Revenue, *136thereby depriving Purcell of its right to litigate the correctness of the negligence penalty assessment presented by Count II of Purcell’s Complaint.
Appellee’s position is undeniably perspicacious. We therefore- order that the last sentence of our opinion of May 11, 1972, which read:
“The judgment of the trial court is therefore reversed, with instructions to enter judgment for the Department of State Revenue.”
be changed to read:
“The judgment of the trial, court is therefore reversed and remanded for further proceedings not inconsistent with this opinion.”
As to the other grounds stated by Purcell, rehearing is hereby denied.
It is so ordered.
Lowdermilk, J. (by designation) and Sullivan, J., concur; White, P.J., not participating.